Citation Nr: 0400483	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  96-19 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an increased evaluation for tinea 
pedis/tinea versicolor, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased evaluation for adenotonsilar 
hypertrophy, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1981 to January 
1984.

This matter comes before the Boards of Veterans' Appeals 
(Board) on appeal from a May 1995 rating determination of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The issue of entitlement to service connection for a low back 
disorder will be addressed in the remand portion of this 
decision.  This issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.
 

FINDINGS OF FACT

1.  The veteran's tonsils have been found to be enlarged with 
no evidence of thickening or nodules of the vocal cords, 
polyps, submucous infiltration, or pre-malignant changes on a 
biopsy.

2.  The veteran's tinea pedis/tinea versicolor is productive 
of constant itching; scaly dermatitis involving the upper 
trunk and marked maceration and fissuring between the toes; 
skin scars where the tinea infection has erupted and left 
little scabs over the lesions; and disfigurement; all while 
being described as chronic in nature.  




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for adenotonsilar hypertrophy have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.20, 4.97, Diagnostic Code 
6516 (2003).

2.  The criteria for a 30 percent evaluation for tinea 
pedis/tinea versicolor have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1),4.20, 4.118, Diagnostic Code 7806 (2001 & 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, there was a significant change in the law during 
the pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003) redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. § 3.159.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  Here, the RO, 
in the discussions in the May 1995 and February 1997 rating 
determinations, the March 1996 SOC, and the February 1997, 
March 2002, and December 2002 SSOCs informed the veteran of 
the information and evidence needed to substantiate this 
claim.  Additionally, in a December 2001 letter, the RO 
advised the veteran of what the responsibilities of the VA 
and the claimant are in developing the record.  Specifically, 
the veteran was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  

The veteran was also asked to advise VA if there were any 
other information or evidence he considered relevant to his 
claim so that VA could help by getting that evidence.  In 
this regard, the RO advised the veteran to send all requested 
information or evidence in support of the claim within 30 
days and further advised that if the information or evidence 
was not received within that time, the claim would decided 
based only on the evidence already in the claims file and any 
VA examinations or medical opinions.  These advisements are 
in compliance with current statutes.  See Veterans Benefits 
Act of 2003, P.L. 108- 183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. §  ____) (permits VA 
to adjudicate a claim within a year of receipt.)  This 
provision is retroactive to November 9, 2000, the effective 
date of the VCAA.  
  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the veteran, and 
the veteran was informed in various letters what records the 
RO was requesting and he was asked to assist in obtaining the 
evidence.  The veteran has also been afforded several VA 
examinations with regard to his claim.  He also appeared at a 
personal hearing at the RO in August 1996.  VA has met all 
VCAA duties.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2 
(2003), which require the evaluation of the complete medical 
history of the veteran's condition.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).

Adenotonsilar Atrophy

When evaluating the impairment caused by the veteran's 
adenotonsilar atrophy, it must be noted, as an initial 
matter, that this disability is not specifically found within 
the rating schedule.  Pursuant to 38 C.F.R. § 4.20 (2003), 
when a disability is not found within the rating schedule, it 
is permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  In view of this, the RO has rated the veteran's 
adenotonsilar atrophy under DC 6516 relating to chronic 
laryngitis.  Under 6516, a 10 percent evaluation is warranted 
for hoarseness, with inflammation of the cords or mucous 
membrane.  A 30 percent disability evaluation is warranted 
for hoarseness, with thickening or nodules of cords, polyps, 
submucous infiltration, or pre-malignant changes on a biopsy.  
38 C.F.R. § 4.97, DC 6516 (2003).  

A review of the record demonstrates that the RO granted 
service connection for adenotonsilar atrophy and assigned a 
noncompensable disability evaluation in a December 1992 
rating determination.  The veteran requested an increased 
evaluation in November 1994.  

At the time of a May 1996 VA examination, the veteran's 
tonsils were enlarged 3+.  There were no cysts or abscesses 
shown.  The diagnosis was recurrent tonsillitis.  

At the time of his August 1996 hearing, the veteran indicated 
that the last time he had received treatment for this problem 
was six months ago.  He reported receiving some stuff to 
"blow up" his nose and some spray for his mouth.  He also 
noted receiving antibiotics for the lymph nodes.  He stated 
that both nasal passages were never clear at the same time.  
The veteran testified that there had been no date set to 
remove his tonsils.  He indicated that he did not have a sore 
throat at the time of the hearing and stated that it was a 
little painful to swallow.  

In a February 1997 rating determination, the RO increased the 
veteran's disability evaluation from noncompensable to 10 
percent disabling, effective the date of his request for an 
increased evaluation.  

At a November 2002 VA examination, the veteran reported 
having a mild flare-up of tonsillitis about three to four 
times per year.  His tonsils were enlarged.  The examiner 
indicated that some of this was probably due to his heavy 
smoking.  The veteran stated that he did not usually take 
antibiotics.  He also reported having sinus problems.  The 
nasal passage appeared clear.  The veteran stated that his 
post-nasal drip and enlarged tonsils were not causing any 
real symptomatology.  Physical examination revealed that the 
ears, eyes, nose, and throat were all normal except for the 
enlarged tonsils.  There was no inflammation and no crypta.  
The examiner indicated that there was only an enlargement of 
the tonsils without much involvement of infection and an 
occasional flare-up.  The diagnosis was hypertrophy of the 
tonsils without much symptomatology.  

While the Board notes that the veteran's tonsils were 
enlarged at the time of each VA examination, there have been 
no findings of thickening or nodules of the vocal cords, 
polyps, submucous infiltration, or pre-malignant changes on a 
biopsy.  Moreover, the November 2002 examiner found not much 
symptomatology associated with the tonsil hypertrophy.  As 
such, the criteria for a 30 percent evaluation, the next 
higher evaluation, have not been met.  

While the Board is sympathetic to the beliefs and the 
testimony, it is giving more weight to the objective medical 
findings.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  

Tinea Pedis/Tinea Versicolor

When evaluating the impairment caused by the veteran's tinea 
pedis/tinea versicolor, it must be noted, as an initial 
matter, that this disability is not specifically found within 
the rating schedule.  Pursuant to 38 C.F.R. § 4.20 (2003), 
when a disability is not found within the rating schedule, it 
is permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  In view of this, the RO has rated the veteran's 
tinea pedis/tinea versicolor under DC 7806, relating to 
dermatitis/eczema.  

The Board further notes that the regulations governing skin 
disorders changed during the course of this appeal.  In 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000), VA's General 
Counsel held that when a provision of the VA rating schedule 
is amended while a claim for an increased rating under that 
provision is pending, a determination as to whether the 
intervening change is more favorable to the veteran should be 
made.  If the amendment is more favorable, that provision 
should be applied to rate the disability for periods from and 
after the effective date of the regulatory change; and the 
prior regulation should be applied to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  Id.  A review of the record demonstrates 
that the RO considered the old and new criteria.  Therefore, 
the veteran was made aware of the change.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

Under the old criteria, Diagnostic Code 7806 provided that a 
10 percent rating contemplated a skin disorder with 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area.  The next higher rating of 30 
percent contemplated a skin disorder with exudation or 
constant itching, extensive lesions, or marked disfigurement.  
A 50 percent rating contemplated a skin disorder with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or being exceptionally repugnant.

Under the new criteria for 7806, a 10 percent rating is 
warranted for dermatitis or eczema that is at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent rating is warranted for 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  More than 40 percent of the entire 
body or more than 40 percent of exposed areas, affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.

A review of the record demonstrates that the RO granted 
service connection for tinea versicolor with tinea pedis in a 
December 1992 rating determination and assigned a 
noncompensable evaluation.  In November 1994, the veteran 
requested an increased evaluation.  

Outpatient treatment records obtained in conjunction with the 
veteran's claim reveal that he was seen for a rash on his 
back in December 1993.  In May 1994, the veteran was seen 
with itching and swelling of the feet.  Physical examination 
revealed no lesions and the diagnosis was questionable 
urticaria.  In October 1994, the veteran was seen with 
complaints of itchy skin for three or four days.  The 
diagnosis was pruritus of questionable etiology.  

At a May 1996a VA examination, the veteran reported that he 
had developed a pruritus eruption involving the trunk area 
and also scaling and cracking and fissuring between the toes 
in 1982.  The veteran reported that the diagnosis at that 
time was tinea versicolor.  The veteran reported having had 
this more or less continuously since that time despite 
topical therapies.  The veteran also reported that in 1985, 
he began to experience a pruritus involving the inner thighs, 
flanks, trunk, head, neck, etc., which had been diagnosed as 
hives.  He also noted having occasional lower lip swelling.  
He reported that he was able to control this with 
antihistamines; however, he broke out three to four times per 
week without the medication.  Physical examination revealed 
almost confluent hypopigmented scaly dermatitis involving the 
upper trunk and marked maceration and fissuring between the 
toes, particularly the fourth and fifth, bilaterally.  The 
examiner indicated that there was no evidence of urticaria at 
the time of the examination; however, the veteran was noted 
to have been on antihistamines.  The diagnoses included tinea 
pedis; tinea versicolor; and chronic urticaria, controlled 
with oral antihistamines.  

At the time of his August 1996 hearing, the veteran testified 
that he was using antihistamines and creams to control his 
skin problems.  The veteran stated that he would have to 
scratch between his toes, on his back and chest, and on his 
penis.  He indicated that the pills and ointment were not 
really working.  The veteran stated that the medication he 
received from the VA helped a little with the itching but 
that it made him drowsy.  He also testified as to having 
scaling on his feet.  The veteran stated that he was 
constantly itching his chest and back.  He also reported 
developing hives at times.  He indicated that the coloration 
was different but that they hurt more.  The veteran further 
reported having constant scaling on his back, chest, and 
feet.  

In a February 1997 rating determination, the RO increased the 
veteran's disability evaluation for his tinea pedis/tinea 
versicolor from noncompensable to 10 percent disabling.  

In an October 1999 statement in support of claim, the veteran 
indicated that his skin condition had worsened.  

At a November 2002 VA examination, the veteran was noted to 
have tinea pedis between the toes of the 4th and 5th digits of 
both feet.  He also had a rash on his back and shoulders, 
which the examiner stated was tinea versicolor.  The rash 
occupied about 7 to 8 percent of his body surface.  There 
were little scars from the tinea infection and they were 
described as slightly disfiguring.  The rash was limited to 
the shoulders and the area between the scapulae.  There was 
not much in the way of scales, but there were little scars 
where the abscesses formed.  The veteran used various creams 
and ointment for it.  He was also noted to have marked 
itching of his skin all over his body.  The examiner 
indicated that he had absolutely no diagnosis for the itching 
as there was no rash.  

Physical examination revealed a rash which occupied 7 to 8 
percent of the veteran's body surface.  It was circular in 
nature and between the two scapulae.  The rash was tinea 
versicolor and there were some skin scars where the little 
ulcers from the tinea infection had erupted and left little 
scabs over the lesions.  They were noted to be mildly 
disfiguring particularly because they were on the shoulder 
and between the scapulae.  The exposed areas did not show a 
rash.  He had a little fungal infection with a breakdown of 
tissue between the 4th and 5th digits of both feet, which was 
compatible with tinea pedis.  Diagnoses of tinea pedis of 
both feet between the 4th and 5th digits, mild, but chronic; 
chronic tinea versicolor infection between the scapulae on 
his back and shoulder areas, chronic, slightly causing skin 
scars; and generalized pruritus or itching, cause unknown, 
mildly diabetic, which might be a factor, but reason for 
itching unknown, were rendered.  

The Board finds that the medical evidence supports a 30 
percent evaluation under DC 7806 under the regulations both 
prior and subsequent to the change in the regulations.  The 
veteran has reported having constant itching on numerous 
occasions.  Moreover, at the time of the veteran's May 1996 
VA examination, physical examination revealed scaly 
dermatitis involving the upper trunk and marked maceration 
and fissuring between the toes.  At his August 1996 hearing, 
the veteran testified that he had constant scaling and 
itching of his back, chest, and feet.  Furthermore, at the 
time of his November 2002 VA examination, the veteran again 
reported having constant itching.  It was also noted that the 
circular rash in the shoulder and scapulae area had caused 
skin scars, where the tinea infection had erupted and left 
little scabs over the lesions.  The scars were noted to be 
disfiguring.  The veteran's tinea pedis between the toes and 
tinea versicolor on the shoulders and scapulae were also 
described as chronic in nature.  Thus, while not all the 
criteria necessary for a 30 percent evaluation have been met 
under the old criteria, the overall symptomatology more 
closely approximates that warranted for a 30 percent 
disability evaluation.  

However, the criteria for a 50 percent evaluation under the 
old regulations have not been met.  There has been no 
demonstration of ulceration or extensive exfoliation or 
crusting, or systemic or nervous manifestations associated 
with the service-connected skin disorders.  Moreover, the 
veteran's skin disorder has not been described as 
exceptionally repugnant at any time.  The veteran's scars 
were described as only mildly disfiguring at the time of the 
most recent VA examination.  

As noted above for a 60 percent evaluation under the new 
criteria, the next highest schedular evaluation, more than 40 
percent of the entire body or more than 40 percent of exposed 
areas, affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period would have to 
be demonstrated.  

At the time of the November 2002 examination, the area 
affected by the veteran's skin rash covered only 7 to 8 
percent of his entire body.  It was also noted to be on non-
exposed surfaces.   The veteran has also not reported nor has 
he been found to have to use constant or near constant 
systemic therapy or other immunosuppressive drugs during the 
past twelve months.  Accordingly, the criteria for a 60 
percent evaluation under the revised criteria have not been 
met.

Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The veteran has not been recently hospitalized 
for his service-connected skin disorders or adenotonsilar 
hypertrophy.  There have also been no findings that the 
veteran's service-connected disabilities interfere with his 
employment.  Furthermore, the currently assigned schedular 
disability evaluations for these disorders contemplate 
interference with employment.  

In view of these findings and in the absence of evidence, the 
Board concludes that the schedular criteria adequately 
contemplate the nature and severity of the veteran's 
currently service-connected adenotonsilar hypertrophy and 
tinea pedis/tinea versicolor, and that the record does not 
suggest, based upon these findings documented within the 
clinical reports, that the veteran has an "exceptional or 
unusual" disability such to require referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.


ORDER

An evaluation in excess of 10 percent for adenotonsilar 
hypertrophy is denied.

A 30 percent evaluation for tinea pedis/tinea versicolor is 
granted subject to regulations governing monetary benefits.

REMAND

The Board notes that the veteran was treated for complaints 
of low back pain on several occasions during service.  The 
Board further observes that the veteran fell from a telephone 
pole in August 1981, while performing his required duties.  

At his August 1996 hearing, the veteran testified as to 
having received treatment for his low back following service.  
He also testified that he had had continuous problems with 
his back since service.  VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2003).   

The veteran's representative has requested that the veteran 
be afforded a VA examination with regard to his low back as 
he has not been afforded one throughout the course of this 
appeal.  Assistance shall also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  

Accordingly, this case is remanded for the following:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any current low 
back disorder.  All indicated tests and 
studies should be performed and all 
findings must be reported in detail.  The 
claims folder must be made available to 
the examiner for review.  The examiner is 
requested to render the following 
opinions:  Does the veteran currently 
have a low back disorder?  If so, is it 
at least as likely as not that any 
current low back disorder is related to 
the veteran's period of service.  
Complete detailed rationale is requested 
for each opinion that is rendered. 

2.  Pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

3.  The RO must review the claims file 
and ensure that all duty to notify 
obligations have been satisfied in 
accordance with the recent decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), as well as 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.

4.  The RO should then readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If any of the decisions with 
respect to the claim remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




